DETAILED ACTION
Response to Amendment
This office action is intended to wholly replace and supersede in its entirety the office action previously filed 20 January 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments submitted 4 November 2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0034967 A1, hereinafter Chen’967) in view of one of Barolat et al. (US 2012/0232615 A1, hereinafter Barolat’615) or Starkebaum et al. (US 2004/0193229 A1, hereinafter Starkebaum’229).
Regarding claims 1 and 18, Chen’967 discloses a method for treating gastroesophageal reflux disease in a patient (e.g. abstract; paragraphs [0007], [0216]) by implanting a stimulation system in the gastrointestinal tract of the patient (e.g. paragraphs [0127], [0129], [0138], [0147]), the stimulation system comprising one or more electrodes (e.g. abstract; paragraphs [0024]-[0028], [0088], [0216]) and a stimulator module comprising a pulse generator and power source (ibid.; [0214]; Fig. 12), wherein the stimulator module is in electrical communication with the one or more electrodes through one or more leads (e.g. paragraphs [0033]-[0035], [0141]-[0145]), the method comprising: identifying a site on a gastric wall of the gastrointestinal tract of the patient using endoscopic visualization in order to determine a target location for 
Further regarding claims 1 and 18, Chen’967 discloses the invention substantially as claimed including implantation methods for the implantable device wherein the device can be placed in a subcutaneous pocket by an endoscopic placement into a wall of the gastrointestinal tract (e.g. paragraph [0127] or through other external surgical placements into such pockets (e.g. paragraphs [0029], [0084], [0124], [0132]), but does not expressly disclose wherein the subcutaneous pocket is external to the gastric wall.  A BRI of “external to the gastric wall” would include any location inside a patient that is not within the stomach. Such device placements are numerous and ubiquitously well-known in the art. For instance, in the same field of endeavor Barolat’615 teaches 
Regarding claims 2, 3, 19, and 20, Chen’967 discloses wherein the one or more electrodes are placed percutaneously on the gastric wall or in a muscle of the gastric wall without entering the lumen of the gastric wall (e.g. paragraphs [0094], [0141]-[0144], wherein attachments on or into but not through the wall would be considered to read on the claims).
Regarding claim 5, Chen’967 shows wherein each of the one or more electrodes are placed with an orientation perpendicular to a gastrointestinal axis of the patient (e.g. Figs. 16, 21-24; paragraphs [0141], [0148]).
Regarding claim 6, and further regarding claim 18, Chen’967 discloses wherein the one or more electrodes comprise at least two electrodes and wherein the two or more electrodes are positioned parallel to the each other with a spacing of 1 cm between any two of the two or more electrodes (e.g. paragraph [0118], [0119], [0143]).
Regarding claim 7, and further regarding claim 18, Chen’967 discloses wherein the one or more electrodes are positioned 10 cm or less from a pylorus of the patient (e.g. paragraph [0159]).
Regarding claim 8, Chen’967 discloses wherein the frequency is in a range of 2Hz to 80Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]) and the pulse amplitude is in the range of 2mA to 15 mA (e.g. paragraphs [0055], [0096], [0121], [0156]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of one of Barolat’615 or Starkebaum’229 as applied to claim 1 above, and further in view of Levi et al. (US 2010/0324644 A1, hereinafter Levi’644).
Regarding claim 4, Chen’967 discloses wherein the endoscopic visualization for site identification further comprises performing gastric insufflations using endoscopy (e.g. paragraphs [0094]; Fig. 16) and relying upon visualization techniques for placement of the electrodes including locations such as the anterior gastric wall (e.g. paragraphs [0124], [0126]; Fig. 16), but does not expressly disclose wherein the insufflation is followed by trans-illuminating an anterior gastric wall to determine the site. In the same problem-solving area, Levi’644 teaches that it is known to use an illumination step following an insufflation step (e.g. paragraph [0284]) in which the .

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of one of Barolat’615 or Starkebaum’229, and further in view of Goldsmith (US 2017/0197028 A1, hereinafter Goldsmith’028).
Regarding claim 9, as above Chen’967 discloses a method for treating gastroesophageal reflux disease in a patient (e.g. abstract; paragraphs [0007], [0216]) by implanting a stimulation system in the gastrointestinal tract of the patient (e.g. paragraphs [0127], [0129], [0138], [0147]), the stimulation system comprising one or more electrodes (e.g. abstract; paragraphs [0024]-[0028], [0088], [0216]) and a stimulator module comprising a pulse generator and power source (ibid.; [0214]; Fig. 12), wherein the stimulator module is in electrical communication with the one or more electrodes through one or more leads (e.g. paragraphs [0033]-[0035], [0141]-[0145]), the method comprising: identifying a site on a gastric wall of the gastrointestinal tract of the patient using endoscopic visualization in order to determine a target location for placing the one or more electrodes (e.g. paragraphs [0125]-[0127]); percutaneously 
Further regarding claim 9, Chen’967 discloses the invention substantially as claimed including implantation methods for the implantable device wherein the device can be placed in a subcutaneous pocket by an endoscopic placement into a wall of the gastrointestinal tract (e.g. paragraph [0127] or through other external surgical placements into such pockets (e.g. paragraphs [0029], [0084], [0124], [0132]), but does not expressly disclose wherein the subcutaneous pocket is external to the gastric wall.  A BRI of “external to the gastric wall” would include any location inside a patient that is not within the stomach. Such device placements are numerous and ubiquitously well-known in the art. For instance, in the same field of endeavor Barolat’615 teaches 
Further regarding claim 9, Chen’967 as modified does not expressly disclose placing a first portion of the stimulator module in an abdominal cavity while placing a second portion comprising the power source in the subcutaneous pocket. In the same problem-solving area, Goldsmith’028 teaches that it is known implant a power source/battery in a pocket separately from the main implantable device so that the power and control components are readily accessed through a small incision in order to minimize tissue disruption and to reduce the size of the main system housing requiring deeper implantation while allowing for transdermal battery charging (e.g. paragraphs 
Regarding claims 10 and 12, Chen’967 discloses wherein the one or more electrodes are placed percutaneously on the gastric wall or in a muscle of the gastric wall without entering the lumen of the gastric wall (e.g. paragraphs [0094], [0141]-[0144], wherein attachments on or into but not through the wall would be considered to read on the claims).
Regarding claim 11, Chen’967 discloses wherein the frequency, pulse amplitude, pulse width and session duration is set at an amount that improves a pressure level of the lower esophageal sphincter of the patient (e.g. paragraphs [0088], [0216]). Although Chen’967 does not expressly disclose wherein the improvement is 10% relative to a pressure level of the LES before activating the stimulator module, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967 with parameter optimization to achieve a 10% improvement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges 
Regarding claim 14, Chen’967 shows wherein each of the one or more electrodes are placed with an orientation perpendicular to a gastrointestinal axis of the patient (e.g. Figs. 16, 21-24; paragraphs [0141], [0148]).
Regarding claim 15, Chen’967 discloses wherein the one or more electrodes comprise at least two electrodes and wherein the two or more electrodes are positioned parallel to the each other with a spacing of 1 cm between any two of the two or more electrodes (e.g. paragraph [0118], [0119], [0143]).
Regarding claim 16, Chen’967 discloses wherein the site is located no more than 10 cm from a pylorus of the patient (e.g. paragraph [0159]).
Regarding claim 17, Chen’967 discloses wherein the frequency is in a range of 2Hz to 80Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]) and the pulse amplitude is in the range of 2mA to 15 mA (e.g. paragraphs [0055], [0096], [0121], [0156]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of one of Barolat’615 or Starkebaum’229 and further in view of Goldsmith’028 as applied to claim 9 above, further in view of Levi et al. (US 2010/0324644 A1, hereinafter Levi’644).
Regarding claim 13, Chen’967 as modified discloses wherein the endoscopic visualization for site identification further comprises performing gastric insufflations using endoscopy (e.g. paragraphs [0094]; Fig. 16) and relying upon visualization .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2011/0004266 A1 to Sharma, and US 2015/0224310 A1 as well as US 2013/0090551 A1 each to Sharma et al. (and representative of a large collection of related applications) are considered to read on the invention substantially as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
22 February 2022